Exhibit 10.3

 

AMENDMENT TO CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Amendment (this "Amendment") to the Change in Control and Severance
Agreement (the "Agreement") dated as of March 1, 2016 between TopBuild Corp.
(“TopBuild”), and Gerald Volas ("Executive"), is made as of February 22, 2019.

 

WHEREAS, TopBuild and Executive are parties to the Agreement; and

 

WHEREAS, TopBuild and Executive desire to amend the Agreement. 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

1.



The definition of “Cause” set forth in Section 6(a) of the Agreement is hereby
amended by adding the following paragraph to the end thereof:

 

Notwithstanding the foregoing, during the Change in Control Period, “Cause”
shall mean (i) the willful and continued failure by Executive (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness) to perform substantially the duties and responsibilities of Executive’s
position with the Company after a written demand for substantial performance is
delivered to Executive by the Board, which demand specifically identifies the
manner in which the Board believes that Executive has not substantially
performed such duties or responsibilities; (ii) the conviction of Executive by a
court of competent jurisdiction for felony criminal conduct; or (iii) the
willful engaging by Executive in fraud or dishonesty which is demonstrably and
materially injurious to the Company or its reputation, monetarily or
otherwise.  For purposes of this paragraph, no act, or failure to act, on
Executive’s part shall be deemed “willful” unless committed, or omitted by
Executive in bad faith and without reasonable belief that Executive’s act or
failure to act was in, or not opposed to, the best interest of the Company. In
addition, in the event of a dispute regarding the existence of Cause with
respect to a termination during the Change in Control Period, a determination by
the Board as to the existence of Cause shall not be entitled to deference in any
action or proceeding with respect thereto.

 

2.



The definition of “Change in Control” set forth in Section 6(b) of the Agreement
is hereby restated in its entirety as follows:

 

“Change in Control” means the occurrence of any of the following events:

 

(a)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing more than 40% of either the
then-outstanding shares of common stock of the Company or the combined voting
power of the Company’s then-outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
paragraph (c)(i) below;

 

(b)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 1, 2019
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then in
office who either were directors on January 1, 2019 or whose appointment,
election or nomination for election was previously so approved or recommended;

 



1

--------------------------------------------------------------------------------

 



(c)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
or (ii) a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing more than 40%
of the combined voting power of the Company’s then-outstanding securities; or

 

(d)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

For purposes of this definition of Change in Control: (1) “Affiliate” shall mean
shall have the meaning set forth in Rule 12b-2 promulgated under Section 12 of
the Exchange Act (2) “Beneficial Owner” or “Beneficially Owned” shall have the
meaning set forth in Rule 13d-3 under the Exchange Act; (3) “Exchange Act” shall
mean the Securities Exchange Act of 1934, as amended from time to time; and (4)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (a) the Company or any of its subsidiaries, (b) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (c) an underwriter temporarily holding securities
pursuant to an offering of such securities or (d) a corporation owned, directly
or indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation.

 

3.



The definition of "Good Reason" set forth in Section 6(g) of the Agreement is
hereby amended by adding the following sentence immediately prior to the last
sentence of the definition:

 

In addition, following a Change in Control, a material reduction in Executive’s
annual incentive opportunity or the fair value of the Participant’s annual
long-term incentive compensation award (in each case as compared to the levels
in effect immediately prior to the Change in Control) will constitute Good
Reason.

 

4.



This Amendment shall be effective as of the date hereof.

 

5.



This Amendment may be executed in counterparts, each of which shall be an
original and all of which shall constitute the same document.

 

6.



Except as modified by this Amendment, the Agreement is hereby confirmed in all
respects.

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.

 



2

--------------------------------------------------------------------------------

 



TOPBUILD CORP.

 

 

/s/ Alec Covington

By: Alec Covington

Title: Chairman of the Board

 

 

EXECUTIVE



 

/s/ Gerald Volas

Gerald Volas

 

 

3

--------------------------------------------------------------------------------